Citation Nr: 1735786	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder without agoraphobia. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing is associated with the claims file.  

These claims were previously before the Board and were remanded in December 2015 for additional development to determine the severity and functional impairment of the Veteran's PTSD.  An additional examination was completed in March 2016 and additional records were associated with the claims file.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, the Veteran has asserted that he is unemployable in due to his service-connected disabilities.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Consequently, the issue of entitlement to TDIU is properly before the Board because it is part and parcel of the claim for an increased rating for PTSD, major depressive disorder, and panic disorder.




FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD, major depressive disorder, and panic disorder without agoraphobia has been manifested by symptoms more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  A total occupational and social impairment has not manifested.  

2.  During the entire appeal period, the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 70 percent for PTSD, major depressive disorder, and panic disorder without agoraphobia have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a finding of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased disability rating for PTSD, major depressive disorder and panic disorder without agoraphobia in excess of 70 percent.  He also seeks entitlement to TDIU.  


Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the Board will proceed with appellate review of the claims.  

PTSD

The Veteran contends that his PTSD, major depressive disorder and panic disorder without agoraphobia (hereinafter collectively referred to as PTSD) causes more severe symptomatology than that contemplated by the currently assigned disability rating of 70 percent.

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disorder adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  If there is a question as to which evaluation to apply to the Veteran's disorder, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Psychiatric disabilities, to include PTSD, are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Effective August 4, 2014, the Rating Schedule was amended.  Outdated references to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) were removed and replaced with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

The Board notes that the use of the Global Assessment of Functioning (GAF) scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16 (2013).  In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the assigned GAF scores remain relevant for consideration in this appeal.  

A GAF score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV at 32 (1994)).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.  Scores ranging from 21 to 30 are indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether the Veteran exhibited the symptoms listed in the Rating Schedule.  The determination should be based on all of the Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In a September 2009 VA examination, the Veteran endorsed symptoms of sleep impairment, passive suicidal thoughts, and diminished interest or participation in activities.  He reported getting along well with his wife, spending time with his family, and attending church three times a week.  He denied a history of suicide attempts, violence, assault, and issues with alcohol or substance abuse.  Upon examination, he was observed to be clean and casually dressed, with unremarkable psychomotor activity, cooperative attitude, anxious affect, oriented to person, place, and time, and able to maintain minimum personal hygiene.  There were no observations of delusions, hallucinations, inappropriate behavior, homicidal thoughts, or suicidal thoughts.  The examiner determined that the Veteran's PTSD resulted in deficiencies in mood, with occasional decrease in work efficiency and intermittent inability to perform occupational tasks. A GAF score of 60 was observed.

In a December 2009 Vet Center intake, the Veteran reported panic attacks, anxiety, sleep impairment, hypervigilance, anger expressed verbally, irritability, depression, dissociative episodes, suicidal thoughts without plan, and hearing sounds like a radio about 6 weeks prior.  He denied homicidal thoughts.  Upon evaluation, the Veteran was noted to present with neat appearance; friendly and cooperative manner; appropriate, rapid, and pressured speech; orientation to time, person, and place; appropriate affect, tense motor activity, and fair judgment.  There was no evidence of delusions or disorganized thinking.  

In a September 2010 VA mental health note, the following symptoms were noted: nightmares, intrusive thoughts, flashbacks, irritability, hypervigilance, and social isolation.  He denied suicidal and homicidal ideation.  A GAF of 60 was noted.  

In a September 2011 VA psychiatry note, the Veteran reported worsening irritability.  He denied suicidal and homicidal ideation.   A GAF of 55 was noted.  

In a January 2012 VA examination, the Veteran reported that he was still married to his wife of 19 years.  He reported symptoms of chronic sleep impairment, sporadic flashbacks, social isolation, increased irritability, depression, poor concentration, frequent thoughts of suicide, and panic attacks.  There was no evidence of hallucinations, delusions, obsessive-ritualistic behavior, inappropriate behavior, or homicidal ideation.  He was judged to be able to perform minimal personal hygiene and was noted to have some problems with impulse control.  The examiner noted that the Veteran's PTSD resulted in occupational and social deficiencies in most areas as he does not tolerate being around people at all, had frequent panic attacks, is irritable, and blows up at people.  A GAF of 55 was noted.  

In a February 2012 lay statement, the Veteran reported taking medications for his PTSD, night sweats, sleep impairment, depression, uncontrollable crying, and survivor's guilt.  He also stated that Dr. J. that he could not hold any kind of job.  

In February 2013, clinical psychologist Dr. J.M. noted that the Veteran's PTSD resulted in the following symptoms: daily intrusive memories of Vietnam, occasional nightmares, avoidance, detachment from others, panic when alone, restricted emotions, sleep impairment, worsening irritability with some history of rage episodes, usually good concentration, increased startle response, hypervigilance, and occasional thoughts of homicide and suicide.  

A GAF score of 50 was noted in an October 2013 VA psychology note.  In a December 2013 VA psychiatry note, a clinician assessed that there was no evidence that the Veteran was at imminent risk of harm to self or others.  The Veteran denied any active suicidal or homicidal intent, but did report occasional suicidal ideation.  

In an October 2014 VA examination, the Veteran reported symptoms of nightmares, occasional flashbacks, memories of Vietnam, avoidance of crowds, participation with veterans groups and church, improving relationship with his wife, good relationships with his grandchildren and stepchildren, sleep impairment, difficulty concentrating and remembering, worsening irritability with no physical altercations, depression with crying spells, infrequent panic attacks, difficulty with impulse control, and daily suicidal thoughts.  Upon examination, the examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks occurring less often than weekly, chronic sleep impairment, disturbances of mood and motivation, difficulty establishing and maintaining work and social relationships, inability to establish and maintain effective relationship, and suicidal ideation.  The examiner noted that there was no evidence of thought disorder, hallucinations, delusions, obsessive ritualistic behavior, inappropriate behavior, or homicidal ideation.  The examiner noted that the Veteran able to perform activities of daily living, with occupational and social functioning with deficiencies in all areas.

In a June 2015 VA psychiatry note, the Veteran reported that he was doing fair, with panic attacks when alone.  He stated that raising his three grandchildren helped with his panic attacks.  He denied hopelessness, suicidality, and homicidality.  

In an October 2015 Board hearing, the Veteran testified to having delusions or hallucinations during panic attacks.  He described a hunting incident where he got lost until he was found by a dog with a tracking collar.  He also described an incident where he heard a machine gun and starting taking his orange hunting clothes off and put mud on to go after the machine gunner.  He stated that his doctor described these episodes as panic attacks.  The Veteran testified that he thinks of hurting himself or others probably daily, has suicidal thoughts, becomes disoriented during panic attacks, and suffers from memory loss such as forgetting names.  He did not clarify whose name he forgets.  He reported attending church regularly and raising his grandchildren with his wife.  His wife testified that she or a family member often accompanies the Veteran on trips to ensure that he does not get lost and have a panic attack.  

In a March 2016 VA examination, the Veteran reported nightmares, chronic sleep impairment, memories of Vietnam, avoidance of stressors, some detachment and isolation from others, participation with church and a veteran's group, suspiciousness, some problems with concentration and memory, irritability expressed verbally, panic attacks once or twice a week, depressed mood, lethargy and fatigue, and passive suicidal thoughts.  Upon examination, the examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbance of motivation and mood, difficultly establishing and maintaining work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  There was no evidence of any thought disorder, hallucinations, delusions, obsessive ritualistic behavior, inappropriate behavior, or homicidal ideation.  The examiner opined that the effect of the Veteran's PTSD, depression and panic on his occupational and social functioning continued to cause deficiencies in all of his functional areas.  

Most recently, in May 2017 VA mental health records, the Veteran reported symptoms of flashbacks, nightmares, irritability, insomnia, and panic attacks.  He denied grandiosity, auditory or visual hallucinations, paranoia, suicidality, and homicidality.  

The Board finds that the Veteran is competent and generally credible in his reports of symptoms because they are consistent and were accepted by clinicians and examiners without challenge as exaggerated or manipulative.  The Board additionally finds that the medical evidence of record is competent, credible, and probative.

After a review of all the lay and medical evidence of record, the Board finds that a disability rating in excess of 70 percent is not warranted.  The record shows that, during the appeal period, the Veteran's symptoms include: suicidal and occasional homicidal ideation; panic attacks more than once a week; difficulty in adapting to stressful circumstances including work or a worklike setting; inability to establish and maintain effective relationships; impaired impulse control but with no periods of violence; disturbances of motivation and mood; depressed mood; anxiety; chronic sleep impairment; suspiciousness; and mild memory loss such as forgetting names and directions.  Moreover, the Veteran's GAF scores ranged from 50 to 60, and are indicative of moderate to severe symptoms.  These scores are not indicative of severe impairment in reality testing, judgment, or communication. 

The Veteran did not exhibit total occupational and social impairment due to symptoms enumerated in the 100 percent criteria: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  


Although the Veteran expressed suicidal thoughts, clinicians have repeatedly determined that the Veteran was not at risk for harm to self or others.  Additionally, the Veteran has denied thoughts of harm to self or others, often expressing that his suicidal and homicidal thoughts were without any plan or intent.  Additionally, the record contains no evidence of any thought disorder, obsessive ritualistic behavior, inappropriate behavior, or homicidal ideation.  Though the Veteran testified to hearing sounds like a radio in December 2009 and to experiencing delusions and during the October 2015 hearing, the Board notes that the preponderance of the record does not support a finding that any purported hallucinations occurred with such frequency as to be considered persistent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (specifying that VA shall consider the frequency, severity and duration of symptoms when evaluating a mental disorder).  

Further, the record indicates that the Veteran retained at least some social and occupational functioning.  He has reported good relationships with his wife, stepchildren, and grandchildren.  The Veteran had a history of divorces prior to the appeal period, but generally reported that a good relationship to his wife.  Additionally, he states that he helps raise his three grandchildren.  He continues to attend church and a local veterans' group.  In a July 2012 VA psychiatry note, the Veteran reported that he continued to work as an honor guard for a veteran's group.  As such, the preponderance of the evidence is against a finding of total occupational and social impairment.  

In sum, the Veteran's symptoms more nearly approximate the criteria for the assignment of a 70 percent rating because the record shows occupational and social impairment with deficiencies in most areas.  The record does not show total occupational and social impairment.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 


TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2016).

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

Service connection is currently in effect for: PTSD, major depressive disorder, and panic disorder without agoraphobia disorder at 70 percent from July 8, 2009; tinnitus at 10 percent from January 30, 2015; and hearing loss at a noncompensable rating from January 30, 2015, and at 10 percent from March 17, 2017.  Consequently, for the entire period on appeal from July 8, 2009, the Veteran meets the schedular criteria for TDIU as he has a rating of 70 percent for PTSD, and a combined rating of 70 percent from July 8, 2009 and 80 percent from March 17, 2017. 

Turning to the merits of the claim, the Board finds that there is sufficient evidence to adjudicate the claim.

Prior to the appeal period, in a June 2008 application for increased compensation based on unemployability, the Veteran reported that his last date of full-time employment was in March 2005.  

In a December 2009 Vet Center intake, the Veteran reported that he last worked for 20 years as a railroad brakeman and retired in 1995 after getting hurt on the job.  He reported a work history involving sawmill work, assembly work, and railroad work as a brakeman and conductor.  

The September 2009 VA examiner opined that the Veteran's symptoms would not prevent him from maintaining gainful employment, but noted that due to his being retired for 15 years, he would likely have difficulty adjusting to a working environment.  

In a January 2012 VA examination, the Veteran reported that he is still on disability from a shoulder injury sustained while working for the railroad.  He reported that he had not worked since 1995.  The examiner noted that the Veteran's PTSD resulted in deficiencies in most occupational areas as he does not tolerate being around people at all, had frequent panic attacks, is irritable, and blows up at people.  The examiner noted that the Veteran reported that he was able to stay employed at his previous job because he essentially worked by himself.  

In a July 2012 VA psychiatry note, the Veteran reported that he continued to work as an honor guard for a veteran's group, but did not describe with any specificity whether the job was substantially gainful employment.  

In an October 2014 VA examination, it was noted that the Veteran's occupational functioning would cause deficiencies in all areas.  The examiner opined that the Veteran would still have difficulty with any type of job.  

In a March 2016 VA examination, the examiner opined that it is very unlikely that the Veteran could function in a job situation because of his proneness to panicking and having to escape.

In a May 2017 VA examination, an examiner opined that the Veteran's service-connected hearing loss resulted in functional impairment, noting that the Veteran's report that his wife gripes all the time because he says "huh."  The examiner opined that service-connected tinnitus did not result in any functional impairment.  

A review of the record, read in the light most favorable to the Veteran, indicates that the Veteran has not engaged in substantially gainful employment during the period on appeal.  The Veteran has generally reported through hearing testimony and to mental health providers that he has not worked since 1995 due to a work-related shoulder injury.  The Board notes that in April 2014, the Veteran reported that he worked as honor guard for a veteran's group on July 2012.  However, the Board will resolve doubt in favor of the Veteran and find that the Veteran's work in 2012 was not substantially gainful activity.  

Based on a review of the evidence, and taking into consideration the Veteran's level of education, work experience, and resulting social impairment from his service-connected disabilities, the Board finds that the Veteran is unable to work during the entire period on appeal.  Indeed, the Veteran does not have the educational experience to secure a work position to accommodate his occupational limitations.  His highest level of education consists of a high school degree.  Additionally, his work history consists of long-term employment in the railroad industry and some assembly work.  Notably, several VA examiners have determined that the Veteran's social impairment and panic attacks would interfere with his ability to remain employed in any job.  

Resolving all doubt in favor of the Veteran, the Board concludes that the disability picture presented by the evidence of record establishes that the Veteran has been unable to obtain or retain substantially gainful employment during the entire period on appeal due to his service-connected disabilities.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD, major depressive disorder, and panic disorder without agoraphobia disorder is denied.

Entitlement to TDIU is granted, subject to the laws and regulations applicable to the payment of monetary benefits. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


